In an action to declare void and set aside a sale of stock and for damages caused by the refusal of defendant to permit plaintiff to sell his equity in such stock, the defendant interposed an answer containing a counterclaim. The defendant moved to dismiss the complaint upon the ground that it does not state facts sufficient to constitute a cause of action and for judgment on its counterclaim pursuant to rule 113 of the Rules of Civil Practice. The motion was granted by order dated January 31, 1936. By order bearing date March 7,1936, reargument was granted and upon such reargument the court adhered to the former determination. A judgment based upon the order dated January 31, 1936, was entered. The plaintiff *856appeals from the order of January 31, 1936, the judgment entered thereon, and the order of March 7, 1936. Order of March 7, 1936, unanimously affirmed, with ten dollars costs and disbursements. Appeal from order of January 31, 1936, and judgment entered thereon, dismissed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.